Motion Granted and Order filed January 29, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00455-CR
                                   ____________

                   DOMINIC TALIES POTTER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CR-3441

                                     ORDER
      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion to review the
record so he may prepare and file a pro se brief. See Anders v. California, 386 U.S.
738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion
is GRANTED.

      Accordingly, we hereby direct the Judge of the 212th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before February 13,
2019; that the clerk of that court certify to this court the date on which delivery of
the record to appellant is made; and that appellant file his pro se brief with this court
within 30 days of that date.



                                    PER CURIAM




                                           2